WALKER, J.
The only question in this case, which it is necessary for us to notice, is whether a promise made on Sunday will take a contract out of the statute of limitations. So far as this question is concerned, there is no distinction between a promise made in the words of the party, and the promise which is inferred from a distinct admission of the justness of a debt, and a liability to pay it. It would be unreasonable, to place the promise inferred from an admission, upon a more favorable footing for the creditor than a promise distinctly and designedly made. In the case of Hussey v. Roquemore, 27 Ala. 289, it is held, that a promise made to a creditor’s agent, to pay a debt, if he would not sue upon it, upon which the agent acted, could not operate by way of estoppel, because it was made on Sunday. The question in this case is settled by the principle involved in that decision.
It results, that the court did not err in giving the chai’ges excepted to, or in rendering the judgment; and the judgment of the court below is affirmed.